Case 2:12-cv-14013-AJT-DRG ECF No. 80 filed 08/27/20           PageID.3839      Page 1 of 3



                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF MICHIGAN
                             SOUTHERN DIVISION


LINDA STERMER,

                     Petitioner,                        Case Number: 2:12-14013
                                                        Honorable Arthur J. Tarnow
v.

MILLICENT WARREN,

                     Respondent.
                                          /

            ORDER MODIFYING TERMS OF CONDITIONAL WRIT

       On December 20, 2018, the Court granted Petitioner Linda Stermer a conditional

writ of habeas corpus. The Court ordered that “[u]nless a new trial is scheduled within

120 days, Petitioner must be unconditionally released.” Stermer v. Warren, 360 F. Supp.

3d 639, 670 (E.D. Mich. 2018). On April 3, 2019, the Court granted Respondent’s

motion for a stay pending an appeal to the Sixth Circuit Court of Appeals and modified

the terms of the conditional writ to provide:

       The Court ORDERS that, if the Sixth Circuit Court of Appeals affirms this
       Court’s judgment conditionally granting a writ of habeas corpus, the stay
       shall automatically be lifted and the state must schedule a new trial within
       NINETY DAYS of issuance of the mandate or Petitioner shall be
       unconditionally released.

(ECF No. 70, PageID.3618.)

       The Sixth Circuit Court of Appeals affirmed the grant of a conditional writ,

Stermer v. Warren, 959 F.3d 704 (6th Cir. 2020), and the mandate issued on June 8,
Case 2:12-cv-14013-AJT-DRG ECF No. 80 filed 08/27/20             PageID.3840       Page 2 of 3



2020. (ECF No. 74.) To comply with the terms of the conditional writ, a new trial must

be scheduled by September 6, 2020, or Petitioner must be unconditionally released.

       The Court set the ninety-day deadline for retrying or releasing Petitioner in April

2019, well before the COVID-19 pandemic emerged. The Court could not and did not

foresee this crisis or the resulting temporary suspension of jury trials in many

jurisdictions, including Van Buren County Circuit Court. In light of this ongoing and

unprecedented public health emergency, the Court will modify the conditional writ and

allow the state an additional ninety days beyond the original ninety-day time period to

schedule a new trial or unconditionally release Petitioner.1

       If Petitioner’s conviction is vacated in state court within the prescribed time

period, the terms of the conditional writ would be satisfied because Petitioner would no

longer be held pursuant to an unconstitutional conviction. See Eddleman v. McKee, 586

F.3d 409, 413 (6th Cir. 2009) (“[O]nce the unconstitutional judgment is gone, so too is

federal jurisdiction under § 2254.”).

       Finally, in a recently filed motion or relief from judgment, Petitioner argues that

this Court should bar reprosecution in this case. The Court will address the merits of




1
 The Court recognizes the steps the state trial court has taken to prepare for a timely
retrial in this case. (ECF No. 78-4, PageID.3809-3811.) The Court assumes integrity and
competence on the part of state-court judges and nothing in the state court record before
the Court rebuts those assumptions. See Eddleman, 586 F.3d at 413 (“The premise of
federal habeas review is that state-court judges (like federal ones) sometimes make
constitutional mistakes-not that they are any less conscientious in discharging their oaths
than federal judges are.”).
                                              2
Case 2:12-cv-14013-AJT-DRG ECF No. 80 filed 08/27/20            PageID.3841     Page 3 of 3



Petitioner’s motion for relief from judgment, including a determination as to

reprosecution, in a separate order.

       Accordingly, the Court modifies the terms of the conditional writ set forth in the

Order Granting Stay (ECF No. 70) to allow Respondent an additional NINETY DAYS to

schedule a new trial or unconditionally release Petitioner.



                                          s/Arthur J. Tarnow
                                          ARTHUR J. TARNOW
                                          UNITED STATES DISTRICT JUDGE
Dated: August 27, 2020




                                             3
